 SAN FRANCISCO-OAKLAND MAILERS' UNION NO. 18San Francisco-Oakland Mailers'Union No. 18,Inter-national Typographical UnionandArcata GraphicsCorporation and Bookbinders&Bindery WorkersUnion of Northern California,Local No. 3, Interna-tionalBrotherhoodofBookbinders.Case20-CD-322September21, 1971DECISION AND DETERMINATION OFDISPUTEBy MEMBERSFANNING,JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Arcata Graphics Corporation,hereinafter called the Employer, alleging a violationof Section 8(b)(4)(D) of the Act by San Francisco-Oakland Mailers' Union No. 18, International Typo-graphicalUnion, hereinafter called theMailers.Pursuant to notice, a hearing was held on May 26 and27, 1971, in San Jose, California, and on June 2, 1971,at San Francisco, California, before Hearing OfficerDavid F. Sargent. The Employer, the Mailers, andBookbinders & Bindery Workers Union of NorthernCalifornia, Local No. 3, International Brotherhood ofBookbinders, hereinafter called Bookbinders, ap-peared at the hearing and were afforded full opportu-nity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues. Both Mailers and Bookbinders filed briefs withthe National Labor Relations Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the briefs and the entire record inthis case, the Board makes the following findings:1.THE BUSINESSOF THE COMPANYThe Employer is a New York corporation engagedin the business of printing, binding, and mailingmagazines, catalogues, telephone books, and otheritems at its San Jose, California, plant. During thepreceding year the Employer sold and shippeddirectly to customers located outside of the State ofCalifornia goods valued in excess of $50,000. We find,accordingly, that the Employer is engaged in abusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that it will275effectuate the policies of the Act to assert jurisdictionin this proceeding.II.THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that the Mailersand the Bookbinders are labor organizations withinthe meaning of Section 2(5) of the Act.III.THEDISPUTEA.Background and Facts of the DisputeThe Employer is engaged in the printing, binding,and mailing of magazines, catalogues, and similaritems. The work in dispute concerns (1) the work ofoperating "in-line mailing heads" which affix addresslabels onto magazines and other publications and (2)the tying, sorting, and bagging operation associatedwith the Employer's "tipon" machine.The work involved in (1) above has heretofore beenperformed by Mailers on machines called Cheshires.The publications produced by the Employer are cut,folded, assembled, glued, or stitched on binderymachines operated by employees represented byBookbinders. After completion of the bindery work,the publications are manually stacked and moved tothemailroom.The mailing head operation onCheshires involves the hand feeding of publicationsbeneath a mailing head which affixes labels contain-ing names and addresses. Upon completion of thisoperation,Mailers separate magazines according tozip codes, tie them in bundles, and place them inmailbags.To eliminate the carrying of publications from thebindery to the mailing department and the handfeeding of the Cheshires, the Employer introduced anin-linemailing operation. Under this arrangement,the mailing head is attached directly to the binderyline.Thus, instead of stacking and transferringpublications to the mailing area for labeling, the in-line procedure accomplishes the labeling as part of asingle operation.The in-line mailing head used in the instant disputeiscalled a Magnacraft. At the time of the hearing,there was no formal training program involving theoperation ofMagnacraftmachines, but, rather,individuals were trained on the job.Regarding the disputed work in (2) above, theEmployer's tipon machine has been used to affixaddress labels twice since it was installed in 1970. Itslabeling use is limited to occasions when the Employ-er's customer, the publisher, wishes to affix a notice orletter to the outside cover of a publication. The tiponmachine, like the mailing head operation, requiresthat publications coming off the machine be sorted,tied, and bagged according to zip code regulations.193 NLRB No. 38 276DECISIONS OFNATIONALLABOR RELATIONS BOARDThe Mailers concedes the feeding and operation ofthe tipon machine to employees represented by theBookbinders but claims for its members the sorting,tying, and sacking operation when the machine isused for the purpose of labeling.In early 1968 the Employer began operating at itsSan Jose facility, site of the instant dispute. It advisedboth labor organizations involved herein that theemployees represented by theMailers would beassigned the operation of the in-line mailing headwhen address labels are being affixed to publications.The Employer stated that members of the Bookbin-ders were to perform the operation and feeding of thetipon machines. When the tipon machine was beingused to affix an address label, however, employeesrepresentedby the Mailers would perform thedisputed work.In early 1971 the Employer began using theMagnacraft. Anticipating its plans for 1971, addition-alwork assignments were made in December 1970.Thus, in a letter dated December 15, 1970, theEmployer's director of industrial relations stated thatthe Employer would continue to comply with its 1968commitment to assign employees represented by theMailers work involving the operation of the mailinghead, as well as the sorting, tying, and sacking ofpublications, when mailing labels were affixed on anin-line machine. In the same letter all work associatedwith the tipon machine was assigned to members ofBookbinders except that, when this machine was usedto affix material containing names and addresses formailing, mailers were to perform the disputed work.Subsequent to this December 15 letter, the Bookbin-ders claimed for its members the performance of allthe disputed work. The Bookbinders also soughtarbitration under its collective-bargaining agreementwith the Employer. The instant charge, however, wasfiled with the Board before arbitration could be held.'B.TheWork in DisputeThis dispute concerns the assignment of the workinvolved in the following operations: (1) the operationof the in-line mailing head machine located in theEmployer's bindery department and the sorting,tying, and sacking of publications to which addresslabels have been affixed by this machine; and (2) thesorting, tying, and sacking of publications from thetiponmachine, when that machine is used to affixaddress labels.C.Contentionsof thePartiesAt the hearing the Employer,while taking a neutralposition with respect to the assignment of the disputed'None of the parties to the instant proceeding contends that the act oftheBookbinders in seeking arbitration constitutes an agreement on awork, stated that it would prefer that bookbindersperform the work since its San Jose operation had yetto show a profit and since the Employer anticipates asubstantial reduction in labor costs should membersof the Bookbinders be awarded the work.The Bookbinders contends, first, that its contractualclaim is at least equal to that of the Mailers since itsagreement with the Employer gave "mailing" in thebindery departments to employees represented by theBookbinders. Secondly, the Bookbinders argues thatthe commitments made by the Employer in 1968 and1970 to members of the Mailers should not prejudicethe integrity of the Bookbinders contract. Thirdly,although members of the Bookbinders have limitedexperience in performing the work in question,Bookbinders stated that it could successfully trainemployees to perform the disputed work. Finally,Bookbinders asserts that it would be more economicaland would provide for greater flexibility to assign thework to its members.TheMailers contends that its members havetraditionally performed the work of affixing labelsand sorting, tying, and bagging publications. It alsoargues that consideration of skill, competency, andtraining favors employees represented by the Mailersand that Mailers presently supplies trained personnelto perform the disputed work. Finally, the Mailersstates that the Board inWashington Mailers' UnionNo.29 (McCall Printing Company,Mid-AtlanticDivision),178 NLRB No. 28, determined a dispute infavor of its members on facts indistinguishable fromthe instant case.D.Applicability of the StatuteThe charges herein allege a violation of Section8(b)(4)(D) of the Act. The record shows, and theMailers concedes, that on or about March 4, 1971,Mailers threatened to slow down work and possiblystrike if the disputed work were reassigned toemployees represented by the Bookbinders.We find, therefore, that there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) hasoccurred and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after takinginto account the evidence supporting the claims of theparties and balancing all relevant factors.2We shall set forth below those factors which we findrelevant in determining the dispute herein.voluntary method of adjustmentof this dispute2N L R B. V Radio Television Broadcast Engineers Union, Local 1212, SAN FRANCISCO-OAKLAND MAILERS' UNION NO. 182771.Certification and bargaining agreementsThe parties stipulated at the hearing that there is noBoard certification relative to the disputed work. TheBookbinders contends, however, that its collective-bargaining agreement with the Employer covers thework in issue and defines itsjurisdiction.3 The Mailersalso claims the work for its members on the basis of itscollective-bargaining agreement with the Employerwhich, in effect, provides that only mailers mayperform the disputed work.4 Thus, we find that thedisputants' contracts do not favor the contentions ofeither labor organization.2.Company and industry practicesThe evidence offered at the hearing shows that thereis limited use of the Magnacraft in-line mailing headin the industry. The Bookbinders research directortestified that, of the 13 contracts it has with employersin the country performing mailing operations, only 3or 4 of these employers use the Magnacraft mailinghead. The president of the Mailers testified that theWall Street Journal, Olympic Press, and Steele'sMailing Service use Magnacraft machines and em-ploy its members to operate this equipment.While the evidence pertaining to area and industrypractice favors assignment to members of the Mailers,it isnot sufficiently widespread to establish a generalpractice in the industry. However, the record doesestablish that the Employer's practice has been toassign the work in dispute to its employees represent-ed by the Mailers, and this factor favors them.3.Skill and trainingAs stated, members of the Mailers have previousexperience on Cheshires and possess knowledge of thezip code system. The Mailers representative estimatedthat it would take 6 months to train a novice in theEmployer's mailing operations. The Employer asserts,however, that the disputed work is of a routine nature,depending chiefly on the ability to recognize andgroup publications with similar zip codes.The Bookbinders, using substantially the samearguments presented by the Employer, contends that,although its members have limited experience inperforming the disputed work, it could successfullytrain employees to perform this work with only 10-16hours of training.5 The Bookbinders concedes that theoperation of the tipon and in-line machines, whenInternationalBrotherhood of ElectricalWorkers (Columbia BroadcastingSystem),364 U.S 573,InternationalAssociation of Machinists, Lodge No1743, AFL-CIO (J A Jones Construction Company),135NLRB 1402,1410-I13The Bookbinders contract defines its jurisdiction as followsjogging,tying by handor machineof bindery or other products handled inthe bindery department and mailing and the loading,feeding,operatingused in mailing, "requires certain knowledge of thepostal system."We find, therefore, that considera-tions of skill and training favor assignment of thedisputed work to employees represented by Mailers.4.Job lossOfficials of the Employer testified that it was notpossible to specify the number of jobs which would beaffected by the assignment made herein but statedthat, ifmembers of the Mailers were assigned thedisputed work, there would be a loss of jobs becauseof increased efficiency. The Employer also assertedthat, if, on the other hand, the work is awarded toemployees represented by the Bookbinders, 40 to 41of the 50 premium shifts now being paid to employeesrepresented by the Mailers would be eliminated, andbookbinders would gain jobs presently assigned tomailers. Consequently, this factor favors neither labororganization.5.Economy and efficiencyThe Employer projected a savings of $54,000 if thedisputedwork were assigned to members of theBookbinders. This projected saving is derived fromconsiderations of lower contractual wage rates paid tobookbinders, as well as of fewer employees beingneeded to perform the work. On the other hand, theMailers contends that the alleged economies aremisleading and speculative. In either case, this factordoes not favor assignment to members of either labororganization.6.National Labor Relations Board awardWe find, as pointed out by the Mailers in its brief,that the work involved in this dispute is identical tothat involved inMcCall Printing, supra.The Board inthat case awarded the disputed work to members oftheMailers.Although the Board did not have thetipon machine under consideration inMcCall Print-ing,the disputed work on the in-line machine isidentical to the disputed work on the tipon. Thus,factors considered in the determination of the awardin that case are applicable to both machines.ConclusionUpon consideration of all pertinent factors in theentire record, we conclude that the work in dispute(the operation of the in-linemailinghead machineand taking of machines, equipment and other devices used in connectionthereto.114The Mailers contract defines its jurisdiction as "All mailing workaddressingof wrappers. labeling."5The Boardfound inMcCall Printing,supra,that a training period offrom 30 daysto 6 months is required to operate the Magnacraft withproficiency 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated in the Employer's bindery department, andthe sorting, tying, and sacking of publications towhich address labels have been affixed by thismachine; and the sorting, tying, and sacking ofpublications from the tipon machine when thatmachine is used to affix address labels) should beassigned to the employees represented by Mailersrather than to those represented by Bookbinders. Wereach this conclusion relying on the established pastpractice of the Employer of assigning the disputedwork to members of the Mailers, the degree of skilland training required, the fact the work in dispute isidentical to work long performed by Mailers onCheshires,and the Board's decision inMcCallPrinting, supra.Accordingly, we shall award the disputed work tothose employees who are represented by Mailers, notto those represented by Bookbinders. Our presentdetermination is limited to the particular disputewhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings and the entire record in this proceeding, theNational Labor Relations Board makes the followingdetermination of dispute:Employees of Arcata Graphics Corporation, SanJose, California, currently represented by San Fran-cisco-Oakland Mailers' Union No. 18, InternationalTypographical Union, are entitled to perform thework of operating the mailing heads on Magnacraftmachines and the sorting, tying, and sacking ofpublications to which address labels have been affixedby this machine, as well as sorting, tying, and sackingof publications emanating from the tipon machinewhen that machine is used to affix address labels atthe Employer's San Jose, California, plant.